Title: John Hollins to Thomas Jefferson, 10 April 1815
From: Hollins, John
To: Jefferson, Thomas


          Dear sir  Baltimore 10th April 1815
          At the request of my very particular friend, & next door neighbour, James A Buchanan Esqr I now address you, to solicit for his son Wm B: Buchanan, a young Gentleman of accomplishments, a letter or two to some of your friends in Europe, where he means to pass some time, in visiting different places, he is to embark with Doctor Eustis, & will continue in his family a while in Holland; shd you have occasion to have executed any commission in Europe, I am satisfied it will be most pleasing to Mr W: B: B, to see it properly executed; & as peace & quiet is again very happily restored, I hope soon to receive your orders for plaister of paris &c &c
          Mrs H who joins me in best respects to your good self & family, were sorry th to be informed of the death of our worthy friend p: Carr, he is however removed from a world of trouble & anxiety, & I have no doubt to a place of everlasting comfort & happiness
          If your Grandson & his bride, be under your hospitable roof, I pray you to present our best wishes to them, for their health & happiness.—
          Hoping you will excuse the freedom I use in asking for the letters for my young friend, I
           Remain with very great respect & esteem
          Dear siryr fnd & ServtJno Hollins
         